Citation Nr: 0218553	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's claim have been 
obtained by the RO.

2.  In an unappealed rating decision of December 1985, the 
RO denied service connection for heart disease.

3.  The evidence received since the December 1985 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection 
for heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's report of heart trouble if reflected on his 
May 1984 enlistment report of medical history.  Mild 
idiopathic cardiomegaly and a systolic murmur are noted in 
the enlistment physical examination report.  An internal 
medicine consultation report states that there was no 
cardiac problem and provides an assessment of 
cardiomegaly.  

Service medical records show that the veteran sought 
treatment in May 1985 for chest pain.  A diagnosis of 
congenital heart disease with ostium primum atrial septal 
defect with a cleft mitral leaflet and right ventricular 
hypertrophy was made on cardiological consultation.  The 
examiner concluded that the veteran was unfit for duty due 
to a condition which existed prior to military service.  
He recommended a medical board.  

A physical evaluation board concluded that the veteran was 
unfit for retention because his heart disease precluded 
continued performance of duties required of the veteran's 
grade and military occupational specialty.  The physical 
evaluation board also found that the veteran's condition 
was congenital and not aggravated by service and 
recommended separation from military service without 
entitlement to disability benefits.  The veteran was 
separated from service in November 1985.

The veteran submitted a claim of entitlement to service 
connection for heart disease in December 1985.  In a 
written statement the veteran maintained that his heart 
disease had been aggravated in service.  He stated that he 
had not had trouble with his heart until he entered the 
Army.

Service connection for heart disease was denied in a 
December 1985 rating decision.  The RO determined that the 
veteran's heart disease existed prior to his enlistment 
and that he was never physically qualified for service.  
The RO also determined that there was no evidence of 
aggravation beyond that which might be ordinarily expected 
by the inherent nature of the disease process.  

The veteran submitted his claim to reopen in October 1999.  
In June 2000 he requested that his records of VA treatment 
be obtained in support of his claim.  

VA outpatient treatment records show that in June 2000 the 
veteran complained of increasing symptoms related to his 
heart disease.  He reported heart problems as a child and 
indicated that he had undergone testing while in the 
military.  He stated that he had been given medication on 
leaving the Army but had not taken it for years.  He 
complained of daily episodes of rapid heart beat 
associated with lightheadedness and precordial pain.  An 
electrocardiogram showed incomplete bundle branch block.  
A September 2000 physician note reflects that copies of 
the veteran's service medical records were reviewed.  In 
October 2000 the veteran denied chest pain and shortness 
of breath.  There was no ankle swelling.  The veteran 
stated that he tired easily and that he worked only part 
time. 

The June 2001 report of a conference between the RO 
Decision Review Officer (DRO), the veteran and his 
representative reflects a discussion of the procedural 
history of the veteran's claim.  The parties agreed that a 
decision would be deferred for 60 days to allow the 
veteran to obtain evidence supportive of his claim.

A July 2001 statement from the veteran's high school 
basketball coach indicates that the veteran had been 
physically fit while playing basketball from 1979 to 1982.  
He also indicated that all athletes were required to 
undergo a physical before participating in sports.  A 
letter from the veteran's mother states that the veteran 
was treated for a heart murmur as a baby but that he was 
fine during his teen years.  She related that the veteran 
had played sports for a number of years in high school and 
that he passed his physical examinations during that 
period.  She indicated that he had never complained of any 
physical symptoms during that time.

The RO contacted the veteran by letter in October 2001 to 
inform him of a change in the law regarding VA's duty to 
assist claimants.  The letter explained that the veteran 
must submit new and material evidence in order to reopen 
his claim.  

In November 2001 the veteran indicated that he had not 
been seen by any civilian physicians and that he wished 
his claim to be adjudicated based on the evidence of 
record.




II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the 
VCAA are applicable to this issue.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions 
implementing the VCAA are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received long before 
that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance 
is provided by 38 U.S.C. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  
Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date 
of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to 
the veteran's claim to reopen, which was received before 
that date.

The record reflects that the veteran has been informed of 
the requirements to reopen his claim, the evidence 
considered by the RO and the evidence necessary to 
substantiate his claim.  The veteran has been afforded the 
opportunity to testify before a hearing officer and the 
undersigned Member of the Board.  Neither the veteran nor 
his representative has identified any additional existing 
evidence or information which could be obtained in order 
to substantiate the claim to reopen.  The Board is also 
unaware of any such outstanding evidence or information.

Accordingly, the Board is satisfied that no further action 
is required to comply with the notice and duty to assist 
provisions of the VCAA or the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2002).   Additionally, service connection may be granted 
for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted above, the RO denied the veteran's claim in 
December 1985.  The veteran did not appeal that denial.  
Consequently, that decision became final.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.1103 (2002).

The evidence received since the RO's December 1985 denial 
of the veteran's service connection claim consists of VA 
treatment records covering the period from June 2000 to 
January 2001, the veteran's statements, and statements 
from the veteran's mother and high school basketball 
coach.  The VA medical records added to the record are 
essentially cumulative in nature since they continue to 
show the presence of heart disease.  They are not material 
in that they do not address the incurrence or aggravation 
of the veteran's heart disease during service.    

The statements of the veteran's mother and coach maintain 
that the veteran was healthy during his teen years, but do 
not provide evidence of aggravation of his heart disease 
during service.  Aside from these statements, the veteran 
has not provided any factual information concerning the 
aggravation of his disability during service.  Therefore, 
his statements are not so significant by themselves or in 
the context of the evidence previously of record that they 
must be considered to fairly decide the merits of the 
claim.  

Accordingly, reopening of the claim is not in order.


ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of 
entitlement to service connection for heart disease is 
denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

